United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1000
Issued: April 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated March 22, 2007 and February 7, 2008. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office hearing representative properly denied modification of
the December 18, 1991 loss of wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
On September 17, 1988 appellant, then a 31-year-old mail processor, filed a traumatic
injury claim alleging that he injured his back while pulling a tray of mail from the sleeve of a
post con. The Office accepted his claim for lumbar strain and herniated disc at L4-5. Appellant
underwent approved surgery (lumbar laminectomy) in November 1988 and April 1990.
Appellant stopped work on the date of injury and returned to limited duty four hours per
day on June 9, 1990. He stopped work completely on August 21, 1990 and was terminated for

cause on September 24, 1990. The Office accepted his claim for a recurrence of disability as of
April 14, 1991 and paid compensation for total disability. It referred appellant for vocational
rehabilitation, which did not result in employment.
In a decision dated December 18, 2001, the Office reduced appellant’s compensation
benefits, based on its finding that the constructed position of leasing consultant, with a weekly
pay rate of $420.00, was medically and vocationally suitable, was available in his commuting
area and represented his wage-earning capacity.
The position of leasing consultant involved showing apartments to prospective residents,
providing assistance to current residents (such as keys and rate information) and performing
basic office duties. The position was considered light duty, with frequent alternation between
sitting and standing; occasional stooping, reaching and walking within the apartment complex;
rare to occasional climbing of stairs; and occasional lifting up to 10 pounds. Appellant’s treating
physician, Dr. John Cazale, IV, a Board-certified orthopedic surgeon, reviewed the position
description for leasing consultant and opined on July 18, 2000 that appellant was capable of
performing the duties required by the job.
In a report dated July 8, 2003, Dr. Cazale stated that he had examined appellant after not
having seen him for “awhile.” He noted that appellant was in a pain management program
through the Veterans Administration and was taking 30 milligrams (mg.) of methadone per day.
Stating that appellant had no new complaints, Dr. Cazale indicated that he “remains completely
disabled at the present time.”
The record contains correspondence from the Office to both appellant and Dr. Cazale
requesting a current medical report regarding his work-related injury and his ability to work. On
June 3, 2003 the Office asked Dr. Cazale for treatment records from October 4, 2000 forward.
On June 10, 2005 and June 26, 2006 it asked appellant for a current narrative report from his
physician. On July 7, 2006 the Office again asked Dr. Cazale to provide information regarding
appellant’s medical status and his ability to work. In a letter dated July 18, 2006, it informed
appellant that the most current medical reports supporting his entitlement to continuing
compensation were three years old and advised him that his failure to submit an appropriate
medical narrative might be cause for suspension of his benefits.
The record contains a copy of the Office’s July 7, 2006 letter to Dr. Cazale, bearing the
following notation: “Last seen 1999.” The notation was signed by Dr. Cazale.
In a report dated August 7, 2006, Dr. Cazale stated that appellant had “a failed back.” He
indicated that appellant was in persistent back pain, with occasional radicular pain, following
two surgical procedures “years ago.” Dr. Cazale noted that appellant was in chronic pain
management and was “on methadone.” He stated that appellant’s neurological examination was
intact, but that “flexion and extension and lateral films revealed a little instability.” Dr. Cazale
opined that appellant was completely disabled.
On January 12, 2007 appellant filed a notice of recurrence of disability as of July 8, 2003.
He alleged that his back had “never healed since the original [September 17, 1988] injury.”

2

By decision dated March 22, 2007, the Office denied appellant’s claim, finding that the
medical evidence failed to establish that he sustained a recurrence of disability as of July 8, 2003.
It noted the requirements for modifying a formal LWEC decision, but did not issue a finding as
to whether appellant had submitted evidence sufficient to warrant a modification of the existing
LWEC decision. On March 26, 2007 appellant requested an oral hearing.
On June 4, 2007 the Office asked appellant to obtain a narrative report from his treating
physician which addressed issues presented on an accompanying form, including the date of his
most recent examination; present diagnosis; and an opinion as to whether appellant was disabled
due to his accepted condition or whether he could work light duty.
In work-capacity evaluation forms dated June 1 and July 9, 2007, Dr. Cazale indicated
that appellant was totally disabled, indicating by a checkmark that he was unable to perform his
usual job. In response to an inquiry regarding his medical reasons, he stated, “failed back
surgeries.”
In a narrative report dated July 9, 2007, Dr. Cazale stated that appellant was “doing about
the same.” He noted that appellant had weaned himself off of methadone and was not taking
anything for pain. Dr. Cazale diagnosed a “failed back” and pseudoarthrosis of the lumbar spine.
He opined that appellant remained permanently disabled.
At the December 4, 2007 hearing, appellant testified that he believed the original 2001
LWEC decision was “ridiculous” and that his civil rights had been violated by the Office’s
failure to consider “irrefutable” medical evidence and by the employing establishment’s
vindictive attitude. He stated that he had not worked since he was terminated by the employing
establishment because he was totally disabled at that time. Appellant indicated that he visited his
treating physician every three years. He stated that he had no medical records to support his
claim prior to July 8, 2003, when Dr. Cazale told him that he was disabled. Appellant testified
that he had been “off methadone” since January 2007 and did not take any medication for pain.
The hearing representative questioned appellant as to whether he believed that the
evidence supported modification of the original LWEC determination. Appellant contended that
the original LWEC decision was in error because of his two surgeries. He also alleged that his
medical condition had worsened, indicating that due to his advanced age and back pain, he must
carefully schedule the time he spends performing such duties as cutting the grass, riding the lawn
mower and doing the wash. Appellant acknowledged that he had not been vocationally
rehabilitated.
By decision dated February 8, 2008, the hearing representative affirmed the Office’s
March 22, 2007 decision, finding that appellant had failed to establish that the December 18,
2001 LWEC decision should be modified. The hearing representative found that the evidence
did not establish that the original LWEC was erroneously issued; that appellant’s medical
condition had changed such that he was unable to perform the duties of the approved position; or
that appellant had been vocationally rehabilitated.

3

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.1 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.3 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.4
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that the
December 18, 2001 wage-earning capacity decision should be modified. Therefore, the Office
hearing representative’s February 7, 2008 decision should be affirmed.
Initially, the Board finds that the Office hearing representative properly evaluated
appellant’s claim as a request for modification of the December 18, 2001 LWEC decision. Once
the wage-earning capacity of an injured employee is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated
or the original determination was, in fact, erroneous.5 Therefore, as a formal LWEC decision
was issued in this case, the issue presented was whether the evidence of record was sufficient to
warrant modification of the Office’s December 18, 2001 wage-earning capacity determination.
The Board notes that, in its March 22, 2007 decision, the Office referenced the criteria for
modifying a formal LWEC decision, but did not make a finding as to whether appellant had met
his burden of proof to justify modification. Rather, the Office found that appellant had failed to
establish that he sustained a recurrence of disability. In her February 7, 2008 decision, the Office
hearing representative correctly found that appellant’s claim raised the issue of whether a
modification of the December 18, 2001 LWEC decision was warranted.6
1

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

2

Sharon C. Clement, 55 ECAB 552 (2004).

3

Tamra McCauley, 51 ECAB 375, 377 (2000).

4

Id.

5

See Katherine T. Kreger, 55 ECAB 633 (2004). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.11(a) (October 2005).
6

The Board notes that, in affirming the Office’s March 22, 2007 decision, the hearing representative incorrectly
stated that the Office had found that appellant had not met the criteria for modification of the LWEC decision. The
Board finds that the error is harmless, as the hearing representative properly addressed the issue of whether the
LWEC decision should be modified in its February 7, 2008 decision.

4

After accepting appellant’s claim for lumbar strain and herniated disc at L4-5 and
approving surgical procedures performed in November 1988 and April 1990, the Office reduced
his compensation benefits on December 18, 2001, based on its finding that the constructed
position of leasing consultant, with a weekly pay rate of $420.00, was medically and
vocationally suitable and represented his wage-earning capacity. Appellant claimed a recurrence
of disability as of August 8, 2003. In a decision dated March 22, 2007, the Office found that the
medical evidence was insufficient to show an employment-related recurrence of disability. On
February 7, 2008 an Office hearing representative found that the evidence was insufficient to
establish that the December 18, 2001 LWEC should be modified. Once the earning capacity of
an injured employee is determined, a modification of such determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated or the original determination was, in
fact, erroneous.7 If a claimant is seeking modification, he must establish that the original rating
was in error or that the injury-related condition has worsened.8 The Board finds that appellant
has failed to meet his burden of proof to establish that the December 18, 2001 wage-earning
capacity determination should be modified.
The evidence of record does not support appellant’s claim that the December 18, 2001
decision was in error. Appellant alleged at the oral hearing that the original LWEC decision was
“ridiculous” and that his civil rights had been violated by the Office’s failure to consider
“irrefutable” medical evidence and the employing establishment’s vindictive attitude. However,
he presented no evidence to support his claim. There is also no evidence that the position was
part time, seasonal or temporary or that appellant was unable to perform the duties of the
accepted position on the date the LWEC decision was issued. The issue, therefore, is whether
appellant has established a material change in the nature and extent of his injury-related
condition warranting modification of the December 18, 2001 wage-earning capacity
determination.
The constructed position of leasing consultant, which the Office found represented
appellant’s wage-earning capacity, involved showing apartments to prospective residents,
providing assistance to current residents (such as keys and rate information) and performing
basic office duties. The position was considered light duty, with frequent alternation between
sitting and standing; occasional stooping, reaching and walking within the apartment complex;
rare to occasional climbing of stairs; and occasional lifting up to 10 pounds. Dr. Cazale
reviewed the physical requirements of the position and opined that appellant was capable of
performing the duties associated with the job. There is no probative medical evidence of record
establishing that appellant’s accepted condition had worsened by August 3, 2007 to the degree
that he was unable to perform the duties of the constructed position.
On July 8, 2003 Dr. Cazale stated that he had examined appellant after not having seen
him for “awhile.” He noted that appellant was in a pain management program through the
Veterans Administration and was taking 30 milligram of methadone per day. Stating that
7

Tamra McCauley, supra note 3.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.11(b) (October 2005).

5

appellant had no new complaints, Dr. Cazale indicated that he “remains completely disabled at
the present time.” This report lacks probative value on several counts. Dr. Cazale did not
provide examination findings or a definitive diagnosis. Nor does his report contain an opinion as
to whether appellant’s alleged disability is causally related to his accepted injury. The Board has
long held that medical evidence which does not offer an opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9
Moreover, Dr. Cazale did not identify or explain why appellant was unable to perform, the
specific physical requirements of the constructed position of leasing consultant approved by the
Office in 2001.
On August 7, 2006 Dr. Cazale stated that appellant had “a failed back,” and was in
persistent back pain, with occasional radicular pain, following two surgical procedures “years
ago.” He noted that appellant was in chronic pain management and was “on methadone.”
Dr. Cazale stated that appellant’s neurological examination was intact, but that “flexion and
extension and lateral films revealed a little instability.” He again opined that appellant was
completely disabled. Dr. Cazale again failed to provide a specific diagnosis. The Board has
consistently held that pain is a symptom, rather than a compensable medical diagnosis.10 His
report also fails to address how appellant’s condition had deteriorated such that he was unable to
perform the duties of leasing consultant. Dr. Cazale’s blanket statement regarding appellant’s
claimed disability does not constitute probative medical evidence.
In work-capacity evaluation forms dated June 1, 2007, Dr. Cazale indicated that appellant
was totally disabled, noting by a checkmark that he was unable to perform his usual job. In
response to an inquiry regarding his medical reasons, he stated, “failed back surgeries.” On
July 9, 2007 Dr. Cazale stated that appellant was “doing about the same.” Noting that appellant
had weaned himself off of methadone and was not taking anything for pain, Dr. Cazale
diagnosed a “failed back” and pseudoarthrosis of the lumbar spine. He again opined that
appellant remained permanently disabled. In neither report did Dr. Cazale explain how
appellant’s current diagnosed condition was causally related to his accepted lumbar strain and
herniated disc. He did not describe the progression of the accepted conditions or explain how the
conditions had worsened to the degree that appellant was unable to work in the constructed
position of leasing consultant. For all of these reasons, Dr. Cazale’s reports are of diminished
probative value.
In this case, it was appellant’s burden to establish either that the original rating was in
error or that there has been a material change in the nature and extent of his injury-related
condition such that he is unable to perform the duties of the constructed position. There is no
probative medical evidence of record that demonstrates appellant’s inability to perform the duties
of the leasing consultant position due to his accepted conditions. The Board notes that the dearth
of medical evidence documenting appellant’s treatment for his alleged disabling condition over
long periods of time undermines his claim. The Board finds that the evidence does not
demonstrate that the original LWEC decision was in error or that appellant’s condition has
worsened such that he can no longer perform the duties of leasing consultant. Therefore,
9

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Michael E. Smith, 50 ECAB 313 (1999).

10

See Robert Broome, 55 ECAB 339, 342 (2004).

6

appellant has failed to meet his burden of proof to establish that the December 18, 2001 wageearning capacity determination should be modified.
CONCLUSION
The Board finds that the medical evidence of record is insufficient to warrant
modification of the Office’s December 18, 2001 wage-earning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 7, 2008 is affirmed.
Issued: April 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

